Citation Nr: 1745881	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-22915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lupus, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter





ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  He died in August 2006.  The Appellant is the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a  May 2007 rating decision in which the RO determined that new and material evidence to reopen a claim for  service connection for lupus, for the purposes of accrued benefits, had not been received; as well as denied service connection for the cause of the Veteran's death.  In February 2008, the Appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued was in April 2010, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny claims on appeal (as reflected in an April 2013 supplemental SOC (SSOC)) and returned those matters to the Board for further consideration.

In November 2013, the Board remanded the claims on appeal to schedule the Appellant for a requested Board hearing.

In April 2017, the Appellant and her daughter testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Appellant requested, and the undersigned granted, a 90-day abeyance to submit additional evidence.  

In April 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

While the Appellant previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the request to reopen the previously denied claim for service connection for lupus, for the purposes of accrued benefits, is set forth below.  The claim for service connection for the cause of the Veteran's death is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's petition to reopen his previously denied claim for service connection for lupus was pending at the time of his death, and the Appellant filed a claim for accrued benefits within one year of his death.

2.  In December 1996, the Board denied the Veteran's petition to reopen his claim for service connection for lupus.  

3.  In an October 1999 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the portion of the Board's December 1996 decision that denied the Veteran's petition to reopen his claim for service connection for lupus.  

4.  Additional evidence associated with the claims file between the December 1996 Board denial and the date of the Veteran's death in August 2006, is either cumulative of evidence previously of record, or, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied service connection claim for lupus or does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The December 1996 decision in which the Board denied the Veteran's petition to reopen his claim for service connection for lupus is final.  38 U.S.C.A. §§ 7104 (b); 7252 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  As evidence received from the date of the December 1996 final Board decision to the date of the Veteran's death in August 2006 is not new and material, the criteria for reopening the previously denied claim for service connection for lupus, for the purposes of accrued benefits, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits purposes is an essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000 (d)(4).  

Even still, the Board notes that in a June 2006 letter issued prior to the Veteran's death, the RO provided noticed to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and addressed what was needed to substantiate the a new and material evidence claim.  Hence, the June 2006 letter meets the content of notice requirements described in Dingess/Hartman.

In this appeal, a January 2007 pre-rating letter informed the Appellant what information and evidence was needed to substantiate the claim for accrued benefits and VA's responsibility to obtain outstanding VA records prior to the Veteran's death. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to this appeal, to include the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and post-service VA and private medical records.  Also of record and considered in connection with the appeal is the transcript of the Appellant's Board hearing as well as various written statements provided by the Appellant.  Regarding the claim for accrued benefits, the Board reiterates that, except for VA or service records that have not been associated with the file, only the evidence that is of record at the time of the Veteran's death can be considered.

To this end, in January 2013, the Appellant's claim was remanded to obtain VA treatment records prior to the Veteran's death in 2006.  The record also reflects that such VA treatment records were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the April 2017 Board hearing, the Appellant was provided an opportunity to set forth her contentions before the undersigned VLJ.  During the hearing, the undersigned identified the issues on appeal, to include the claim herein decided, and elicited information regarding whether new and material evidence to reopen the claim had been submitted.   Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, and, given the nature of the claim, such omission was harmless.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, and the Board is precluded from any further development of the accrued benefits claim.  As such, there is no prejudice to the appellant in the Board proceeding to a decision on the matter herein decided, at this juncture.  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (a); 38 C.F.R. 3.1000 (a). 

"[F]or a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998). "[A] consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300. 

Although the Veteran's claim terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection mat be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as systemic  lupus erythematosus , may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309 (a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the use of continuity of symptomology to establish a medical nexus, in lieu of a medical opinion, is only applicable to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303 (b) to a chronic disease not listed in 38 C.F.R. § 3.309 (a) as "a substitute way of showing in-service incurrence and medical nexus.")

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration or an appeal to United States Court of Appeals for Veterans Claims (the Court) results in the Board's decision being vacated.  See 38 U.S.C.A. §§ 7103 (a), 7104(a), (b), 7261(a)(3); 38 C.F.R. § 20.1100 (a), 20.1104.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 7104 (b) (noting exception to finality of Board decisions in 38 U.S.C.A. § 5108); 38 C.F.R. § 20.1105 (requiring consideration of whether evidence submitted after appellate decision has been promulgated is new and material). 

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, during the Veteran's lifetime, he tried numerous times to reopen his claim of entitlement to service connection for lupus.  As will be explained more in detail below, in March 2000, the Veteran filed a petition to his reopen his previously denied claim of entitlement to service connection for lupus.  In October 2004, the RO denied to reopen the claim of entitlement to service connection for lupus.  The Veteran submitted a NOD in August 2005.  The Veteran died in August 2006.  In January 2007, the Appellant filed a claim for accrued benefits.  See VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child, dated in January 2007.  

As the Veteran had a claim pending at the time of his death and the Appellant's claim was filed within one year of the date of the Veteran's death, the filing requirements pursuant to 38 U.S.C.A. § 5121 (c) and 38 C.F.R. § 3.1000 (c) are met.

To this end, while the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the Appellant takes the Veteran's claim as it stood on the date of his death.

Therefore, the remaining question is whether there is new and material evidence to reopen the claim of entitlement to service connection for lupus, prior to the date of the Veteran's death in August 2006. 

The Veteran's initial claim of entitlement to service connection for lupus was denied in a December 1988 Board decision.  The bases for the denial , on the bases that the Veteran's service medical records were negative for complaints, symptoms, or findings regarding lupus; the disability  manifested two decades after service, and had not been related to  service. Additionally, the Board noted that, although the Veteran asserted that his lupus was the result of his private treatment, sulfa drugs, private treatment for lupus also occurred twenty years after service.

In June 1994, the Veteran filed  a petition to reopen the claim for service connection for lupus.   Following the RO's decision declining to reopen  A December 1996 Board decision found that new and material evidence had not been received to reopen claim of service connection for lupus.  

The Veteran appealed the December 1996 Board decision to the Court.  In an October 1999 Memorandum Decision, the Court affirmed the portion of the decision in which the Board determined that new and material evidence had not been submitted to reopen a claim for service connection for lupus.

As the  Chairman of the Board did not order reconsideration, and no other exception to finality applies, the Board's December 1996 decision is final.   See 38 U.S.C.A. §§ 7104 (b); 7252 (West 2014); .

The relevant evidence of record at the time of the December 1996 Board decision included the Veteran's service treatment records (STRs); private treatment records; VA treatment records; a September 1965 rating decision granting service connection for service connection for tonsillectomy; a July 1989 rating decision granting service connection for lipomas; June 1989, June 1992, and August 1995 examination reports that were negative an opinion regarding the etiology of the Veteran's lupus; article regarding lupus by the Lupus Foundation of America, Inc., a lupus fact sheet; and the Veteran's statements. 

Specifically, his STRs document a tonsillectomy in June 1953, and that he had fever with the sore throat on a few occasions.  His January 1956 separation examination report noted vasomotor instability involving the hands, with extreme red flushing quality caused by temperature change, and two lipomas on his right arm.  

The medical evidence of record showed that lupus was initially diagnosed in 1974 with an onset occurring in July or August 1973.  See, e.g., Henry W. Walters, M.D., letters dated in 1975 and December 1977.  Several medical examination reports and private and VA treatment records note a history of lupus, but none of the records relate his lupus to his service.  See, e.g., Dr. Rose's letter dated March 1985, VA treatment record dated in August 1987, and VA treatment records dated from June 1991 to January 1993.  Furthermore, treatment notes dated from March 1987 to August 1987 from Dr. Vanaclilok and VA treatment records dated from 1994 to 1994 were not considered relevant, as they concern unrelated complaints.

The Veteran's statements included his assertions that he had symptoms of lupus since service; but, he also indicated that his lupus was not diagnosed until 1974.   Moreover, the Veteran submitted a letter along with his appeal in June 1988, in which he claimed that Dr. Walters stated that the Veteran's lupus was caused by his treatment with sulfa drugs while the Veteran was in active service in 1953. 

Since the Board's December 1996 denial to the date of the Veteran's death in August 2006, the evidence included the Veteran's statements; August 2001, December 2001, November 2001, December 2003, and May 2005 VA examination reports that were negative an opinion regarding the etiology of the Veteran's lupus; VA treatment records dated from 1999 to 2002; VA treatment records dated from 2003 to 2004; and the Veteran's death certificate.

Specifically, the medical evidence of record from the Board's December 1996 denial to the date of the Veteran's death in August 2006 continues to show a diagnosis of lupus and that the Veteran was initially diagnosed with lupus in 1974.  See, e.g., VA treatment report dated August 2003.  During VA treatment visits, the Veteran reported that he had symptoms of lupus prior to his diagnosis in 1974.  Furthermore, several medical examination reports and VA treatment records noted a history of lupus, but none of the records tied it to the Veteran's service or that his lupus manifested within a year following service.  See, e.g., VA treatment records dated in April 2001, May 2002, October 2002, and May 2004.  Notably, a 2003 VA treatment record notes that the Veteran requested for a VA physician to write a note asserting that the Veteran had lupus in 1953.  No other notation was made.

The Veteran's statements include his assertions that he had symptoms of lupus in and since service and that although he also indicated that his lupus was not diagnosed until 1974, he claims that he should have been diagnosed with lupus during service.  See, e.g., Veteran's claim dated March 2000 and Veteran's statement dated April 2004.

Essentially, the medical evidence received since the Board's December 1996 denial up to the date of the Veteran's death in August 2006 shows that the Veteran continued to be  treated or his diagnosed lupus.  The medical evidence is essentially cumulative of evidence of record at the time of the prior denial in that it does not include medical comment or opinion relating the Veteran's lupus and his military service, or evidence that it manifested within one year following service.  Furthermore, the Veteran's assertions regarding his onset of his lupus and that it is related to service is also cumulative.  There is no new competent evidence that the lupus had its onset in service, was manifest to a compensable degree within one year of the Veteran's separation from service, or is otherwise the result of a disease or injury in service.

Also, to whatever extent the Veteran's assertions are being offered to establish a nexus between his lupus and service, reports of symptoms of lupus since service had already been advanced  and considered at the time of the  December 1996 Board decision.  

The Board also acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of the etiology of the lupus is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214   (1993..
 
Overall, the Board finds that the additionally received evidence prior to the Veteran's death is either cumulative of the evidence previously of record, or, if new, is either not relevant to the claim for service connection lupus, or does not provide a reasonable possibility of substantiating the claim.  Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claim for service connection for lupus for accrued purposes are not met.

The Board notes that following the Veteran's death in August 2006, the Appellant has submitted additional evidence, such as her oral and written statements and newspaper articles.  Unfortunately, however,  since this evidence was not in the file, and was not constructively of record , at the time of the Veteran's death, it may not be considered for the purpose of entitlement to accrued benefits.  Only evidence of record at the time of death-to include evidence deemed constructively of record, such as VA medical records, can be considered for accrued benefits purposes.

Given the above, the Board is unable to conclude that the requirements for reopening the claim for service connection for lupus-now, for the purposes of accrued benefits-are not met.  As such, the December 1996 Board denial of the claim remains final.  As the threshold burden of submitting new and material evidence to reopen the previously denied claim has not been met, the benefit-of-the-doubt doctrine  is not applicable.  See Annoni v. Brown, 5 Vet. Appl. 462, 467 (1993).  



ORDER

The request to reopen the claim for service connection for lupus for the purposes of accrued benefits is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted. 

The Veteran's death certificate shows that he died in August 2006 due a cardiac arrest, cardiopulmonary failure, and that a tractor overturned and crushed his chest and abdomen.

At the time of the Veteran's death, service connected had been established for multiple lipomas of the torso, groin, face, neck, and all extremities; Raynaud's phenomenon; and post-operative residuals of tonsillectomy. 

The Appellant contends that the Veteran's functional impairment stemming from the service-connected disabilities precluded him from freeing himself from the tractor.  In essence, the Appellant contends that the Veteran's service-connected was the proximate cause of his death.  

To this end, a May 2005 VA examination report documents the Veteran's complaints of Raynaud's and lipomas symptoms, such as tinging and radiating pain particularly in his lower extremities.  During this examination, the Veteran reported that exercising caused muscle spasms in his bilateral lower extremities.  The Veteran also indicated that he is precluded from some of his daily activities due to his Raynaud's pain, as he experiences burning and pain in his lower extremities.  Notably, the examiner indicated that the Veteran has "numerous, numerous" lipoma type lesions involving his face, neck, bilateral and lower extremities that are too numerous to measure.  The examiner diagnosed multiple lipomatous type lesions and deep venous thrombosis with residual postphlebitic syndrome with venous insufficiency ulcer in the process of healing on the left lower extremity.  Furthermore, VA treatment records dated in 2003 document the Veteran's complaints of severe pain due to his Raynaud's.  Notably during a December 2003 VA treatment visit, the Veteran reported that his Raynaud's syndrome causes a wakened grip and thus, he is unable to use any type of vibrating machine.  The Veteran explained that when he gripped an object he had pain and a severe attack that travels throughout his body.  He stated that he had spasms that radiate to his legs and that he has been unable to drive since 1992. 

On this record, the Board finds that a remand is warranted to obtain a medical opinion, by an appropriate physician, addressing whether the Veteran's service-connected disabilities-particularly, those affecting his lower extremities-caused , or contributed substantially or materially to cause, the tractor accident resulting in the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79. 83 (2006).

Prior to undertaking action responsive to the above, to ensure all due process requirements are met, and record is complete, the AOJ should give the Appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Appellant a letter requesting that she provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining  claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) record.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file, arrange to have an appropriate VA physician comprehensively review the record and provide opinion addressing the relationship, if any, between the Veteran's service and his death.   

The contents of the entire, electronic claims file (in VBMS and Virtual VA),  to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the Appellant. 

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that any service-connected disability(ies)-particularly, those associated with the lower extremities-either  caused, or contributed substantially or materially to cause, the Veteran's death.

The examiner should note that, at the time of the Veteran's death, service connected had been established for multiple lipomas of the torso, groin, face, neck, and all extremities; Raynaud's phenomenon; and post-operative residuals of tonsillectomy. 

In rendering the requested opinion, the physician must specifically consider the Appellant's contentions that he Veteran's functional impairment stemming from his service-connected disabilities-particularly. those involving the lower extremities,  prevented him from freeing himself from the tractor, which resulted in his death. 

If the physician concludes that any question posed cannot be answered without resorting to mere speculation, the physician should clearly so state, and express the reason(s) for that conclusion, such as insufficient evidence of record, lack of training or experience of the reviewer, and/or shortcomings in the state of medical knowledge.

Complete, clearly-stated rationale for the conclusions reached must be provided, 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence ((to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant a SSOC that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


